Appeal by the defendant from an order of the Supreme Court, Kings County (Tomei, J.), dated August 8, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the risk assessment instrument and case summary prepared by the Board of Examiners of Sex Offenders supported, by clear and convincing evidence, a level three sex-offender designation (see People v Mingo, 12 NY3d 563, 573 [2009]; People v Hegazy, 25 AD3d 675 [2006]). The defendant did not dispute the evidence submitted or offer any contradictory evidence (see People v Penson, 38 *1322AD3d 866 [2007]). Rivera, J.P., Spolzino, Florio and Leventhal, JJ., concur.